Name: Commission Regulation (EEC) No 2715/91 of 13 September 1991 on the supply of refined rape seed oil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 257/14 Official Journal of the European Communities 14. 9 . 91 COMMISSION REGULATION (EEC) No 2715/91 of 13 September 1991 on the supply of refined rape seed oil as food aid Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submission of tenders ; whereas, in order to avoid republi ­ cation of the notice of invitation to tender, a third deadline for submission of tenders should be opened, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 (1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain countries and beneficiary organ ­ izations 2 205 tonnes of refined rape seed oil ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (^j whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs : HAS ADOPTED THIS REGULATION : Article 1 Refined rape seed oil shall be mobilized in the Community as Community food aid for supply to the recipients listed in the Annex, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure . The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable. Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 September 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6 . 0 OJ No L 136, 26. 5. 1987, p. 1 . 0 OJ No L 204, 25. 7. 1987, p. 1 . 0 OJ No L 81 , 28 . 3 . 1991 , p. 108. 14. 9. 91 Official Journal of the European Communities No L 257/ 15 ANNEX I LOTS A, B, C, D, E, F, G and H 1 . Operation No ('): see Annex II 2 . Programme : 1989 and 1990 3. Recipient (5) : Ligue des SociÃ ©tÃ ©s de la Ã roix-Rouge et du Croissant-Rouge, Service logistique, BP 372, CH-121 1 GenÃ ¨ve 19 : tel. 734 55 80, telex : 412 133 LRCS CH ; fax 733 03 95 4. Representative of the recipient (2) : See Annex II 5 . Place or country of destination : See Annex II 6 . Product to be mobilized : refined rape seed oil 7 . Characteristics and quality of the goods : Lots A, B and H (3) f) ; Lots C, D, E, F and G (3) (6) Q see list published in OJ No C 114, 29. 4. 1991 , p. 1 (under III.A.1.(a ))) 8 . Total quantity : 985 tonnes net 9 . Number of lots : eight see Annex II 10 . Packaging and marking : see list published in OJ No C 114, 29. 4. 1991 , p. 1 (under IIIA.2.1 and IIIA3) :  metal cans of five litres ; Lots A, B, F and G (4); Lots C, D and E (10); Lot H (") Markings in English, Spanish and French Supplementary markings on packaging : see Annex II 11 . Method of mobilization : the Community market ; Lot E (12) 12 . Stage of supply : Lots C, D and E : free at port of landing  landed ; Lots A, B, F, G and H : free at destination 13 . Port of shipment :  14. Port of landing specified by the recipient : Lots A and B : Arica ; Lots C and D : Alger ; Lot E : Tunis Rades ; Lot F : Casablanca 1 5 . Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : Lots A and B : Almaccenes Cruz Roja Boliviana, Calle Cuba No 1155 La Paz ; Lot F : Entrepot Croissant Rouge, Skhirat ; Lot G : Red Cross Warehouse, Eve Leary, Georgetown ; Lot H : Entrepot Croix-Rouge, Zone du Bois, Secteur 1 3, Ouagadougou 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 20 . 10 .  20. 11 . 1991 18 . Deadline for the supply : Lots A, B and H : 15. 1 . 1992 ; Lots C, D, E, F and G : 20. 12. 1991 19. Procedure for determining the costs of supply (9) : tendering 20. Date of expiry of the period allowed 'for submission of tenders : 1 . 10 . 1991 , at 12 noon 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 8 . 10 . 1991 , at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 21 . 10 .  27. 11 . 1991 (c) deadline for the supply : Lots A, B and H : 22. 1 . 1992 ; Lots C, D, E, F and G : 27. 12. 1991 21 . B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 15 . 10 . 1991 not later than 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 3 . 11 . to 5 . 12 . 1991 (c) deadline for the supply : Lots A, B and H : 29 . 1 . 1992 ; Lots C, D, E, F and G : 3 . 1 . 1992 22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 1 0 % of the amount of the tender in ecus 24. Address for submission of tenders (8) : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B-1049 Bruxelles ; telex 22037 AGREC B or 25670 AGREC B 25. Refund payable on request by the successful tenderer :  No L 257/16 Official Journal of the European Communities 14. 9 . 91 V LOT I 1 . Operation No ('): 595/91 2. Programme : 1991 3. Recipient H : CICR, 19 Avenue de la Paix, CH-1202 Geneve tel . : 734-6001 , telex : 22269 CICR CH 4. Representative of the recipient ^) : ICRC Delegation, Zone Keftegna 13, Quartier Kebele 28 , Maison 117, PO Box 5701 , Addis Ababa 5. Place or country of destination : Ethiopia 6. Product to be mobilized : refined rapeseed oil 7. Characteristics and quality of the goods (3) (6) Q : See list published in OJ No C 114, 29 . 4. 1991 , p. 1 (under III.A.1.a) 8 . Total quantity : 1 220 tonnes 9. Number of lots : one 10 . Packaging and marking ( ,0) : See list published in OJ No C 114, 29. 4. 1991 , p. 1 (under IIIA.2.1 and IIIA.3)  metal cans of one litre,  without cardboard cross-pieces,  to be delivered on standardized pallets wrapped in shrinked plastic/under plastic cover Markings in English. Supplementary markings on the packaging : See Annex II 11 . Method of mobilization (u) : the Community market 12. Stage of supply : free at port of landing-landed 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Assab  option for Djibuti 1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 20. 10  20. 11 . 1991 18. Deadline for the supply : 20. 12. 1991 1 9. Procedure for determining die costs of supply (') : tendering 20. Date of expiry of the period allowed for submission of tenders : 1 . 10. 1991 not later than 12 noon . 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 8 . 10 . 1991 not later than 12 noon (b) period for making the goods available at the port of shipment : where the supply is awarded at the port of shipment stage 27. 10  27. li . 1991 (c) deadline for the supply : 27. 12. 1991 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 15. 10 . 1991 not later than 12 noon (b) period for making the goods available at the port of shipment : where the supply is awarded at the port of shipment stage 3. 11  5. 12. 1991 (c) deadline for the supply : 3 . 1 . 1992 22. Amount of the tendering security : 15 ECU per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (8) : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, 200, rue de la Loi, B-1049 Bruxelles, Telex : 22037 AGREC B or 25670 AGREC B 25. Refund payable on request by the successful tenderer :  14. 9 . 91 Official Journal of the European Communities No L 257/17 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in OJ No C 114, 29. 4. 1991 , p. 33. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. Radiation certificate should contain the following information : (a) the amount of radiation of caesium-134 and -137 ; (b) iodine-131 . (4) Shipment to take place in 20-foot containers, condition FLC/LCL. The free holding period for container must be at least 15 days (Lot F). 0 The successful tenderer is to contact the recipients as soon as possible to establish which consignment documents are required and how they are to be distributed. 0 The successful tenderer shall give the beneficiaries' representative a health certificate at the time of delivery. 0 The successful tenderer shall give the beneficiaries' representative a certificate of origin at the time of delivery. (8) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of these Annexes, evidence that the tendering security referred to in Article 7 (4) (a) of Regu ­ lation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of these Annexes,  or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05.  236 33 04. (9) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. (10) To be delivered on standard pallets  wrapped in shrunk plastic cover. (M) The cartons shall be stacked on wooden pallets (made of pine, fir or poplar wood) measuring not more than 1 200 x 1 400 mm, and with the following features : four-way entry, non-reversible, with wings ; a top deck consisting of a minimum of seven planks measuring 100 mm in width and of a thickness of 22 mm ; a bottom deck consisting of three planks measuring 100 mm in width and of a thickness of 22 mm ; three bearers measuring 100 mm in width and of a thickness of 22 mm ; nine dowels : 100 x 100 x 78 mm minimum. The palletized cartons shall be covered by a shrink film of a thickness of at least 150 mm. The cartons must have reinforced protection consisting of four angles (35 x 35 mm) made of cardboard at least 3 mm thick placed on the four upper edges . The whole of the above must be bound, in each direction, by three nylon straps of a width of not less than 16 mm with plastic buckles . C 2) The shipping documents must be authenticated by the diplomatic representative in the exporting country. (I3) The following should be included in the charter party : 'Food-aid consignment from the European Economic Community : since the freight charges do not include coordination or supervision costs, the US $ 1,5 tax normally paid must not be applied in the case of this ship.' AN EX O II  BI LA G II  AN HA NG II  Ã Ã  Ã ¡Ã  Ã ¡Ã ¤ Ã Ã  Ã  II  A N N EX II  A N N EX E II  AL LE GA TO II  BI JL AG E II  AN EX O II No L 257/18 Official Journal of the European Communities 14. 9 . 91 D es ig na ci Ã ³n de l lo te P ar ti Be ze ic hn un g de r P ar ti e Ã § Ã ±Ã  Ã ±Ã º Ã Ã · Ã Ã ¹ Ã Ã ¼ Ã Ã  Ã Ã · Ã  ÃÃ ± Ã Ã  Ã ¯Ã ´ Ã ±Ã  L ot DÃ © sig na tio n du lo t D es ig na zi on e de lla pa rti ta A an du id in g va n de pa rti j D es ig na Ã §Ã £ o do lo te C an tid ad to ta ld el lo te (e n to ne la da s) To ta lm Ã ¦n gd e (to ns ) G es am tm en ge de r Pa rt ie (in To nn en ) Ã £Ã Ã ½Ã ¿ Ã »Ã ¹ Ã ºÃ ® ÃÃ ¿ Ã Ã  Ã Ã · Ã Ã ± Ã Ã · Ã  ÃÃ ± Ã Ã  Ã ¯Ã ´ Ã ±Ã  (Ã  Ã µ Ã Ã  Ã ½Ã ¿ Ã Ã  ) To tal qu an tit y (in to nn es ) Q ua nt itÃ © to ta le du lo t (e n to nn es ) Q ua nt itÃ to ta le de lla pa rti ta (in to nn el la te ) T ot al e ho ev ee lh ei d va n de pa rti j (in to n) Q ua nt id ad e to ta l (em to ne la da s) Ca nt id ad es pa rc ial es (en to ne la da s) D el m Ã ¦n gd e (to ns ) Te ilm en ge n (in To nn en ) Ã  Ã µÃ  Ã ¹Ã º Ã ­Ã  ÃÃ ¿ Ã Ã  Ã Ã · Ã Ã µ Ã  (Ã  Ã µ Ã Ã  Ã ½Ã ¿ Ã Ã  ) Pa rti al qu an tit ie s (in to nn es ) Q ua nt itÃ © s pa rti ell es (e n to nn es ) Q ua nt ita tiv i pa rz ia li (in to nn el la te ) D ee lh oe ve el he de n (in to n) Q ua nt id ad es pa rc iai s (e m to ne la da s) B en ef ic ia ri o M od ta ge r Em pf Ã ¤n ge r Ã  Ã ¹Ã º Ã ±Ã ¹ Ã ¿Ã  Ã Ã ¿ Ã  Be ne fic ia ry B Ã ©n Ã ©f ic ia ir e B en ef ic ia ri o Be gu ns tig de B en ef ic iÃ ri o Re pr es en ta nt e de l be ne fic ia rio M od tag er en s re pr Ã ¦s en ta nt V er tre te r de s Be gÃ ¼ ns tig te n Ã Ã º ÃÃ  Ã Ã  Ã Ã Ã ¿Ã  Ã Ã ¿ Ã Ã ´Ã ¹ Ã ºÃ ± Ã ¹Ã ¿ Ã Ã  Ã ¿Ã Re pr es en ta tiv e of th e re ci pi en t Re pr Ã ©s en ta nt du bÃ © nÃ © fic ia ire Ra pp re se nt an te de l be ne fic ia rio Ve rte ge nw oo rd ig er va n de be gu ns tig de Re pr es en ta nt e do be ne fic iÃ ¡ rio Pa Ã ­s de st in at ar io M od ta ge rla nd B es tim m un gs la nd Ã § Ã  Ã Ã ± ÃÃ  Ã ¿Ã ¿ Ã Ã ¹ Ã Ã ¼ Ã ¿Ã  Re ci pi en t co un try Pa ys de sti na ta ire Pa es e de st in at ar io Be ste m m in gs la nd Pa Ã ­s de st in at Ã ¡r io In sc rip ci Ã ³n en el em ba laj e Em ba lla ge ns pÃ ¥ te gn in g Au fsc hr ift au f de r Ve rp ac ku ng Ã  Ã ½Ã ´ Ã µÃ ¹ Ã ¾Ã · Ã µÃ Ã ¯ Ã Ã · Ã  Ã Ã Ã Ã º Ã µÃ Ã ±Ã  Ã ¯Ã ± Ã  M ar ki ng s on th e pa ck ag in g In sc rip tio n su r l'e m ba lla ge Isc riz io ne su ll'i m ba lla gg io A an du id in g op de ve rp ak ki ng In sc riÃ § Ã £o na em ba la ge m A 40 L ic ro ss Cr uz Ro ja Bo liv ia na ,A ve ni da Si m Ã ³n Bo lÃ ­v ar n ° 15 15 , La Pa z (te l. 34 09 48 /3 2 65 68 ; tÃ ©l ex 33 18 Bo lcr uz ) B ol iv ia 90 1/ 89 /Q /A ce ite ve ge tal /A cc iÃ ³ n de la Li ga de las So cie da de sd e la Cr uz Ro ja y de la M ed ia Lu na Ro ja (L icr os s) / D ist rib uc iÃ ³ n gr at ui ta / L a Pa z B 60 L ic ro ss B ol iv ia 12 69 /9 0 / Q / A ce ite ve ge tal / A cc iÃ ³ n de la Li ga de las So cie da de s de la Cr uz Ro ja y de la M ed ia Lu na Ro ja (L ic ro ss ) / D ist rib uc iÃ ³ n gr at ui ta / La Pa z C 20 0 L ic ro ss Cr oi ss an t-R ou ge alg Ã ©r ien , 15 bi s bo ul ev ar d M oh am ed V, Al ge r (tÃ © l. : 26 4/ 57 27 28 ; tÃ © le x :h ilu l 67 35 6 ou 66 44 2 Cr a dz ) Al gÃ © rie 96 2/ 89 / (") / H ui le vÃ © gÃ © tal e / A ct io n de la Li gu e de s so ciÃ © tÃ ©s de la Cr oi x- Ro ug e et du Cr oi ss an t-R ou ge (L icr os s) / Po ur di st rib ut io n gr at ui te / A lg er D 20 0 L ic ro ss A lg Ã ©r ie 12 03 /9 0 / f") / H ui le vÃ © gÃ © tal e / A ct io n de la Li gu e de s so ciÃ © tÃ ©s de la Cr oi x- Ro ug e et du Cr oi ss an t-R ou ge (L icr os s) / Po ur di str ib ut io n gr at ui te / A lg er E 20 0 L ic ro ss Cr oi ss an t-R ou ge tu ni sie n, 19 , ru e d'A ng let er re , Tu ni s 10 00 (tÃ © l. : 24 06 30 / 24 55 72 ;t Ã ©le x : 14 52 4 HI LA L TN ) T un is ie 12 65 /9 0 / (** )/ A ct io n de la Li gu e de s so ci Ã ©t Ã ©s de la Cr oi x- Ro ug e et du Cr oi ss an t-R ou ge (L ic ro ss ) / Po ur di str ib ut io n gr at ui te / Tu ni s D es ig na ci Ã ³n de l lo te P ar ti Be ze ic hn un g de r P ar ti e Ã § Ã ±Ã  Ã ±Ã º Ã Ã · Ã Ã ¹ Ã Ã ¼ Ã Ã  Ã Ã · Ã  ÃÃ ± Ã Ã  Ã ¯Ã ´ Ã ±Ã  L ot D Ã ©s ig na tio n du lo t D es ig na zi on e de lla pa rti ta A an du id in g va n de pa rti j D es ig na Ã §Ã £ o do lo te C an ti da d to ta ld el lo te (en to ne la da s) To ta lm Ã ¦n gd e (to ns ) G es am tm en ge de r P ar ti e (in To nn en ) Ã £Ã Ã ½Ã ¿ Ã »Ã ¹ Ã ºÃ ® ÃÃ ¿ Ã Ã  Ã Ã · Ã Ã ± Ã Ã · Ã  ÃÃ ± Ã Ã  Ã ¯Ã ´ Ã ±Ã  (Ã  Ã µ Ã Ã  Ã ½Ã ¿ Ã Ã  ) To tal qu an tit y (in to nn es ) Q ua nt itÃ © to ta le du lo t (e n to nn es ) Q ua nt itÃ to ta le de lla pa rti ta (in to nn el la te ) T ot al e ho ev ee lh ei d va n de pa rti j (in to n) Q ua nt id ad e to ta l (em to ne la da s) Ca nt id ad es pa rc ial es (en to ne la da s) D el m Ã ¦n gd e (to ns ) Te ilm en ge n (in To nn en ) Ã  Ã µÃ  Ã ¹Ã º Ã ­Ã  ÃÃ ¿ Ã Ã  Ã Ã · Ã Ã µ Ã  (Ã  Ã µ Ã Ã  Ã ½Ã ¿ Ã Ã  ) Pa rti al qu an tit ie s (in to nn es ) Q ua nt itÃ © s pa rti el le s (e n to nn es ) Q ua nt ita tiv i pa rz ial i (in to nn el la te ) D ee lh oe ve el he de n (in to n) Q ua nt id ad es pa rc iai s (em to ne la da s) B en ef ic ia ri o M od ta ge r Em pf Ã ¤n ge r Ã  Ã ¹Ã º Ã ±Ã ¹ Ã ¿Ã  Ã Ã ¿ Ã  Be ne fic iar y B Ã ©n Ã ©f ic ia ir e B en ef ic ia ri o Be gu ns tig de B en ef ic iÃ ¡ ri o Re pr es en ta nt e de i be ne fic iÃ ¡ rio M od ta ge re ns re pr Ã ¦ se nt an t V er tre te r de s Be gÃ ¼ ns tig te n Ã Ã º ÃÃ  Ã Ã  Ã  ÃÃ ¿ Ã  Ã Ã ¿ Ã Ã ´Ã ¹ Ã ºÃ ± Ã ¹Ã ¿ Ã Ã  Ã ¿Ã Re pr es en ta tiv e of th e re ci pi en t Re pr Ã ©s en ta nt du bÃ © nÃ © fic ia ire Ra pp re se nt an te de l be ne fic ia rio V er te ge nw oo rd ig er va n de be gu ns tig de Re pr es en ta nt e do be ne fic iÃ ¡ rio P ai s de st in at ar io M od ta ge rla nd Be sti m m un gs la nd Ã § Ã  Ã Ã ± ÃÃ  Ã ¿Ã ¿ Ã Ã ¹ Ã Ã ¼ Ã ¿Ã  Re ci pi en t co un try Pa ys de sti na ta ire P ae se de st in at ar io Be ste m m in gs la nd Pa Ã ­s de st in at Ã ¡r io In sc rip ci Ã ³n en el em ba la je Em ba lla ge ns pÃ ¥ te gn in g A uf sc hr ift au f de r V er pa ck un g Ã  Ã ½Ã ´ Ã µÃ ¹ Ã ¾Ã · Ã µÃ Ã ¯ Ã Ã · Ã  Ã Ã Ã Ã º Ã µÃ Ã ±Ã  Ã ¯Ã ± Ã  M ar ki ng s on th e pa ck ag in g In sc rip tio n su r l'e m ba lla ge Isc riz io ne su ll' im ba lla gg io A an du id in g op de ve rp ak ki ng In sc riÃ § Ã £o na em ba la ge m F 15 0 L ic ro ss Cr oi ss an t-R ou ge m ar oc ai n, Pa lai s M ok ri- Ta ka dd ou m , BP 18 9 Ra ba t (tÃ © l. : 50 89 8 / 51 49 5 ;t Ã ©l ex :A lh ila l 3 19 40 Ra ba t) M ar oc 12 97 /9 0 / (** )/ H ui le vÃ © gÃ © tal e / A ct io n de la Li gu e de s so ciÃ © tÃ ©s de la Cr oi x- Ro ug e et du Cr oi ss an t-R ou ge (L icr os s) / Po ur di str ib ut io n gr at ui te / Ca sa bl an ca G 50 L ic ro ss Th e G uy an a Re d Cr os s So cie ty , Ev e Le av y, PO Bo x 10 52 4, G eo rg et ow n (te l. 65 17 4 ; te le x Fe rn a 22 26 GY ) 'F or G uy an a Re d C ro ss ' G uy an a 12 71 /9 0 / * / Ve ge tab le oi l / A ct io n of th e Le ag ue of th e Re d Cr os s an d Re d Cr es ce nt So cie tie s (L icr os s) / Fo r fre e di str ib ut io n / G eo rg et ow n H 85 L ic ro ss Cr oi ss an t-R ou ge bu rk in ab Ã ©, bo Ã ®te po sta le 34 0 O ua ga do ug ou (tÃ © l. : 30 08 77 ; tÃ © le x : LS CR 54 38 BF O ua ga do ug ou ) B ur ki na F as o 12 96 /9 0 / (*) / H ui le vÃ © gÃ © ta le / A ct io n de la Li gu e de s so ci Ã ©t Ã ©s de la Cr oi x- Ro ug e et du Cr oi ss an t-R ou ge (L icr os s) / Po ur di str ib ut io n gr at ui te / O ua ga do ug ou I 1 22 0 C IC R Et hi op ia E T -2 43 14. 9 . 91 Official Journal of the European Communities No L 257/19 f) (u na m ed ia lu na ro ja co n las pu nt as or ien tad as ha cia la de re ch a), (en rÃ ¸ d ha lv m Ã ¥n e, hv is sp id se r ve nd er m od hÃ ¸ jre ). (ei n ro te r H al bm on d, de ss en En de n na ch re ch ts ge ric ht et sin d) , (Ã º Ã Ã º Ã ºÃ ¹ Ã ½Ã ¿ Ã ¼Ã ¹ Ã Ã ¿ Ã Ã ­ Ã ³Ã ³ Ã ±Ã  Ã ¿ Ã ¼Ã µ Ã Ã ¹ Ã  Ã ³Ã  Ã ½Ã ¯ Ã µÃ  ÃÃ  Ã ¿Ã  Ã Ã ± Ã ´Ã µ Ã ¾Ã ¹ Ã ¬) . (a re d cr es ce nt wi th th e po in ts to wa rd s th e rig ht ). (u n cr oi ss an t ro ug e au x po in tes or ien tÃ ©e s ve rs la dr oi te ), (u na m ez za lu na ro ss a co n le pu nt e or ie nt at e ve rso la de str a), (ee n ro de ha lv e m aa n, wa ar va n de pu nt en na ar re ch ts' ge ric ht zij n) , (u m cr es ce nt e ve rm el ho co m as po nt as or ie nt ad as pa ra a di re ita ). Q (u na cr uz ro ja ), (et rÃ ¸ dt ko rs ), (ei n ro tes K re uz ), (Ã º Ã Ã º Ã ºÃ ¹ Ã ½Ã ¿ Ã  Ã Ã  Ã ±Ã Ã Ã  Ã ) , (a re d cr os s), (u ne cr oi x ro ug e) , (u na cr oc e ro ss a), (ee n ro od kr ui s), (u m a cr uz ve rm el ha ).